Fourth Court of Appeals
                                San Antonio, Texas
                                       June 20, 2016

                                   No. 04-14-00709-CR

                              Francisco Javier GONZALEZ,
                                         Appellant

                                            v.

                                   The STATE of Texas,
                                         Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9697
                         Honorable Ray Olivarri, Judge Presiding

                                      ORDER

Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court